Judgment, Supreme Court, New York County (Martin H. Rettinger, J.), rendered March 22, 1990, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him as a predicate felony offender, to concurrent terms of imprisonment of from 5 to 10 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of both sales. While defendant contends that the testimony of the police officers was inherently incredible, the issue of credibility was exhaustively argued before the *565jury, and properly placed before them for resolution (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985). We find no reason to disturb their verdict. The failure to recover drugs from defendant or his accomplice was reasonably explained by evidence that while under observation, they had gone in and out of an abandoned building, subsequently discovered to be substantially gutted and full of garbage and debris (see, People v Fields, 160 AD2d 606, 606-607, lv denied 76 NY2d 788). Concur—Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.